 Case 6:17-cv-00533-JDK-JDL Document 41 Filed 11/10/20 Page 1 of 2 PageID #: 390



                               IN THE UNITED STATES DISTRICT COURT

        OY 1 0 2020 FOR THE EASTERN DISTRICT OF TEXAS

Clerk, U.S. District Court                    TYLER DIVISION
        Texas Eastern



   JERRY LAZA,                                       §
                                                     § CIVIL ACTION NO. 6:17-CV-00533-JDK

             Plaintiff,                              §
   V.                                                §
   CITY OF PALESTINE, TEXAS                          §
   RONALD STUTES, MIKE ALEXANDER, §
   JOHN OR JANE DOES 1-9                             §
                                                                  .i

                                                     §
             Defendants.                             §

                                                   ANSWER


             I, Jerry Laza, Plaintiff, am filing this status update as requested in (Doc. No. 39.) I would

   like to proceed with my asserted claims and actions against defendants. All Federal claims remain

   intact as originally filed. I would also like for this case to be reopened and do have the intent to be

   represented by James Mosser and Nicholas Mosser. I respectfully request 90 days to confer with

   counsel.



                                                     Respectfully Submitted,




                                                     Jeri aza

                                                     This answer signed 6th Day of November, 2020




                                                         1
Case 6:17-cv-00533-JDK-JDL Document 41 Filed 11/10/20 Page 2 of 2 PageID #: 391

                                                          "0
                                                          u
                                                          m
                                                             )
                                                          </>
